ACCEPTED
                                                                       03-14-00577-CR
                                                                               5384098
                                                            THIRD COURT OF APPEALS
               N O . 03-14-00577-CR                                    AUSTIN, TEXAS
                                                                  5/21/2015 3:29:05 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK


       I N T H E COURT OF APPEALS OF
                                                      FILED IN
                                               3rd COURT OF APPEALS
T H E T H I R D DISTRICT OF TEXAS A T       AUSTIN AUSTIN, TEXAS
                                               5/21/2015 3:29:05 PM
                                                 JEFFREY D. KYLE
                                                       Clerk
          NICOLE D A W N H O L L A N D ,
                                Appellant




             T H E STATE OF TEXAS
                               Appellee



           Appeal in Cause No. 41204 in the
424^^^ Judicial District Court of Burnet County, Texas



               Brief    For     Appellee


                          OFFICE OF DISTRICT ATTORNEY
                          3 3 ^ and 424^^ JUDICLAL DISTRICTS
                          Wiley B. McAfee, District Attorney
                          P. O. Box 725, Llano, Texas 78643
                          Telephone          Telecopier
                          (325) 247-5755     (325) 247-5274
                           g.bunyard@co.llano.tx.us

                          By: Gary W. Bunyard
                             Assistant District Attorney
                             State Bar No. 03353500
                             ATTORNEY FOR APPELLEE

                       May 21, 2015

              Oral Argument Waived
                          Identity Of The Parties


Trial Court

      Honorable J. Allen Garrett       (Plea of Guilty on 06/21/2014 -
      33''* Judicial District           Community Supervision granted)
      Burnet County Courthouse Annex (North)
      1701 East Polk St., Suite 74
      Burnet, T X 78611

      Honorable Dan Mills              (Hearing on Motion to Revoke
      424'^ Judicial District (former)  Community Supervision 9/3/2014)
      Burnet County Courthouse Annex (North)
      1701 East Polk St., Suite 74
      Burnet, T X 78611




                                    ii
State/Appellee

      Peter Keim                          (Trial Counsel - 6/21/2014)
      Assistant District Attorney
      1701 E. Polk St., Suite 24
      Burnet, Texas 78611
      (512) 756-5449
      State Bar No. 15532500

      Robert Blake Ewing                  (Trial Counsel - 9/3/2014)
      Assistant District Attorney
      1701 E. Polk St., Suite 24
      Burnet, Texas 78611
      (512) 756-5449
      State Bar No. 24076376


      Richard S. Crowther                 (Trial Counsel - 9/3/2014)
      Assistant District Attorney
      1701 E. Polk St., Suite 24
      Burnet, Texas 78611
      (512) 756-5449
      State Bar No. 05174200


      Gary W. Bunyard                     (Appellate Counsel)
      Assistant District Attorney
      P. O. Box 725
      Llano, Texas 78643
      (325) 247-5755
      State Bar No. 03353500
      g.bunyard@co.llano.tx.us




                                    iii
Appellant

     Matthew Rienstra                   (Trial Counsel - 6/21/2014)
     P.O. Box 91226
     Austin, T X 78709
     (512) 476-5588
     State Bar No. 16908020

     Barton Joseph Vana                 (Trial Counsel - 9/3/2014)
     Attorney at Law
     P.O. Box 398
     Burnet, T X 78611
     (512) 756-5117
     State Bar No. 24084441

     Tracy D. Cluck                     (Appellate Counsel)
     Attorney at Law
     1450 West Hwy. 290, #855
     Dripping Springs, T X 78620
     (512) 264-9997
     State Bar No. 00787254


      Nicole Dawn Holland               (Appellant)
      TDCJ #01962247
      SID #04906312
      Linda Woodman State Jail
      1210 Coryell CityRd.
      Gatesville,TX 76528




                                   iv
                               Table   Of       Contents

                                                                   Page

Index of Authorities                                                      vi

Statement of the Case                                                     2

Statement on Oral Argument                                                3

Response to Issues Presented                                              4

Statement of the Facts                                                    4

Summary of the Argument and Argument -
    Response to Issue No. 1                                                5
                 The State agrees that no reversible error
                 exists in the record of this cause and that the
                 appeal herein is frivolous.

Prayer for Relief.                                                        6

Certificate of Word Count                                                 6

Certificate of Service                                                     7




                                            V
                             Index   Of        Authorities


Case Law

Anders v. California. 386 U.S. 738, 87 S. Ct. 1396,

      18 L.Ed.2nd 492 (1967)

Highv. State. 573 S.W.2d 807 (Tex. Crim. App. 1978)

Pensonv. Ohio. 488 U.S. 75,109 S. Ct. 346,
     102 L. Ed. 2d 300 (1988)



Constitutions

None cited




Statutes/Rules

Tex. R. App. Proc. 38.1(d)

Tex. R. App. Proc. 38.1(g)




                                          vi
                                N O . 03-14-00545-CR



                                       I N THE

                               COURT OF APPEALS

             OF T H E T H I R D DISTRICT OF TEXAS A T A U S T I N


                           NICOLE D A W N H O L L A N D ,

                                                       Appellant

                                             V.


                              TFIE STATE OF TEXAS
                                               Appellee

                             Appeal in Cause No. 41204
                        in the 424'^^ Judicial District Court of
                                Burnet County, Texas



                               Brief   For        Appellee




To The Honorable Justices Of Said Court:

      Now comes the State of Texas, hereinafter called Appellee, and submits this

brief pursuant to the provisions of the Texas Rules of Appellate Procedure in support

of the State's request affirm the judgment of the trial court.



                                             1
                       statement         Of The       Case

      Appellant has not adequately described the Statement of the Case as it is not

supported by record references. Tex. R. App. Proc. 38.1(d).

      Appellant was indicted on March 5, 2013, for the offense of Driving While

Intoxicated with a Child Passenger on November 6, 2011.      CR Vol. 1 Page 4. On

June 21, 2013, Appellant entered into a negotiated plea of Guilty to the offense

charged in exchange for the State recommending punishment of 2 years

confinement in the State Jail Division of the Texas Department of Criminal Justice

and a fme of $1,000, with both the fine and term of imprisonment to be probated for

a period of 3 years. CR Vol. 1 Pages 17 - 19; 21 - 22. On September 3,2014, at the

conclusion of a hearing, the trial court revoked Appellant's community supervision

and sentenced Appellant to serve two years confinement in the State Jail Division of

the Texas Department of Criminal Justice and imposed a fine of $1,000. RR Vol.

3 Page 31; CR Vol. 1 Pages 37 - 38. Appellant filed her Motion for New Trial on

September 8, 2014.    CR Vol. 1 Pages 43 - 45. Notice of Appeal was then dmely

filed on September 8, 2014. CR Vol. 1 Page 46.




                                         2
                       statement      on Oral        Argument

      The undersigned waives Oral Argument. The undersigned does not believe

that Oral Argument will be beneficial for this case for the reason that the issues are

straight forward and lack any novel or complex nuances. Should the Court believe

that Oral Argument will assist the Court in any way, the undersigned will

accommodate the Court.




                                          3
                     R e s p o n s e To i s s u e s    Presented

      The   State agrees that no reversible error exists in the record o f this

      cause and that the appeal herein is frivolous.




                        Statement          Of Tite      Facts


      Appellant has accurately described the facts o f this case as the facts are not

supported by record references. Tex. R. App. Proc. 38.1(g).




                                           4
           Summary       Of The Argument         and Argument         on
                         R e s p o n s e to i s s u e No. i

      The State agrees that no reversible error exists in the record of

      this cause and that the appeal herein is frivolous.

      Appellant seeks to appeal her conviction and sentence. Appellant's appellate

counsel describes various arguable grounds for appeal and explains why such

grounds do not support a finding of reversible error. The State of Texas has fully

reviewed the record and agrees that there was no reversible error committed in the

trial proceedings and that the appeal thereof is frivolous. See Anders v. California.

386U.S. 738, 87 S. Ct. 1396,18 L.Ed.2nd 492 (1967); Pensonv. Ohio. 488U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); and High v. State. 573 S.W.2d 807 (Tex.

Crim. App. 1978).




                                          5
                            PRAYER FOR         RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellee prays the Court deny

the relief sought in Appellant's appeal and affirm the judgment and sentence of the

trial court.

                                      Respectfully submitted,

                                      OFFICE OF DISTRICT ATTORNEY
                                      33^^ and 424'^ JUDICIAL DISTRICTS
                                      Wiley B. McAfee, District Attorney
                                      P. O. Box 725
                                      Llano, Texas 78643
                                      Telephone          Telecopier
                                      (325) 247-5755    (325) 247-5274


                                         ^Sar^^^X^r'^BunySo
                                          Assistant District Attorney
                                          State Bar No. 03353500
                                          ATTORNEY FOR APPELLEE




                     C E R T I F I C A T E OF WORD C O U N T

      This is to certify that the pertinent portion of this brief contains 223 words
printed in Aldine401 BT 14 font according to the WordPerfect™ X7 word count
tool.
                        C E R T I F I C A T E OF SERVICE

       This is to certify that a true copy of the above and foregoing instrument,
together with this proof of service hereof, has been forwarded by EServe and by
email on the 21st day of May 2015, to Mr. Tracy D. Cluck, Attorney for Appellant,
at tracy@tracyclucklawyer.com.


                                        ^C-^^xy ^^Spunyai^^
                                           Assistant District Attorney




                                       7